ACCEPTED
                                                                                          04-14-00807-CV
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                                                                     2/16/2015 9:16:48 PM
                                                                                            KEITH HOTTLE
                                                                                                   CLERK

                                NO. 04-14-00807-CV


                      IN THE COURT OF APPEALS
              FOURTH COURT OF APPEALS DISTRICT OF TEXAS
                         SAN ANTONIO, TEXAS


                                BRAD AERY, ET AL.

                                                        APPELLANTS

                                           V.

                               HOSKINS, INC, ET AL.

                                                         APPELLEES


             APPELLANTS’ UNOPPOSED FIRST
 MOTION FOR EXTENSION OF TIME TO FILE APPELLANTS’ BRIEF



TO THE HONORABLE JUSTICES OF THE COURT:

      BRAD AERY, ET AL., Appellants, submit their Unopposed First Motion

for Extension of Time to File Appellants’ Brief and in support of this motion state

as follows:

      1.      Appellants’ Brief is due February 20, 2015.

      2.      This motion is filed prior to the expiration of this due date.

      3.      The undersigned has conferred with the attorneys for Appellees and

this motion is unopposed.
         4.      Appellants request an additional thirty (30) days to file their

Appellants’ Brief, extending the time to March 23, 2015 (the first business day

following the expiration of 30 days).

         5.      No extension has previously been granted.

         6.      The undersigned is responsible for the preparation of Appellants’

Brief.        The undersigned has been engaged in discovery and complex motion

practice in Union Pacific Railroad Company v. Fiberlight, LLC, Eagle 1 Resources

and David L. Thomas, Cause No. 2014-CI-08880, pending in district court in

Bexar County; responding to a petition for review in Sloan v. Law Office of Oscar

C. Gonzalez, Inc., No. 14-1015; preparing multiple summary judgment responses

in Dimmit Wood Properties, Ltd. v. Chesapeake Exploration, LLC, et. al, No. 13-

10-12107-DCV-AJA, pending in the 365th District Court, Dimmit County; and

conducting numerous mediations. This extension request is not filed for purposes

of delay.

                                        PRAYER

         Appellants ask this Court to grant their motion extending the deadline to file

their Appellants’ Brief to March 23, 2015.




                                            2
Respectfully submitted,

NORTON ROSE FULBRIGHT US LLP
ROSEMARIE KANUSKY
State Bar No. 00790999
rosemarie.kanusky@nortonrosefulbright.com
JOHN W. WEBER, JR.
State Bar No. 21046500
john.weber@nortonrosefulbright.com
JEFFREY A. WEBB
State Bar No. 24053544
jeff.webb@nortonrosefulbright.com
300 Convent, Suite 2100
San Antonio, TX 78205
(210) 224.5575 – Phone
(210) 270.7205 – Fax

ATTORNEYS FOR THE HOUSE FAMILY

LAW OFFICE OF DAN POZZA
239 E. Commerce Street
San Antonio, TX 78205
(210) 226-8888 – Phone
(210) 224-6373 – Fax
danpozza@yahoo.com



/s/DAN POZZA
State Bar No. 16224800

ATTORNEY FOR BRAD AND RANDI AERY




        3
                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing
Appellants’ Unopposed First Motion for Extension of Time to File Appellants’
Brief has been sent via:

      Certified Mail, Return Receipt Requested
      Regular U.S. Mail
      Hand Delivery
      Facsimile
      E-Mail Transmission
on this 17th day of February, 2015, to:
David L. Ylitalo                              C. David Kinder
dylitalo@coatsrose.com                        dkinder@coxsmith.com
Coats Rose PC                                 Corey F. Wehmeyer
1020 Northeast Loop 410, Suite 800            cwehmeyer@coxsmith.com
San Antonio, TX 78209                         Cox Smith Matthews Inc.
Counsel for Leonard Hoskins                   112 East Pecan, Suite 1800
                                              San Antonio, Texas 78205
                                              Counsel for Hoskins, Inc., C. Clifton
                                              Hoskins, and Trudy Day

Michael C. Sartori                            Peter E. Hosey
michael@msartori.com                          phosey@jw.com
Law Office of Michael C. Sartori              Julia W. Mann
P.O. Box 1222                                 jmann@jw.com
502A Houston Street                           Jackson Walker L.L.P.
George West, TX 78022                         112 E. Pecan Street, #2400
Counsel for Hoskins, Inc., C. Clifton         San Antonio, Texas 78205
Hoskins, Trudy Day                            Counsel for Lee Ann Kulka, Lee Roy
and Hazel Q. Hoskins                          Hoskins, III and Andrea Jurica




                                          4
Ezra A. Johnson                              David W. Navarro
ejohnson@ufjblaw.com                         dnavarro@hsfblaw.com
Uhl, Fitzsimons, Jewett & Burton, PLLC       Brendon C. Holm
4040 Broadway, Suite 430                     bholm@hsfblaw.com
San Antonio, TX 78209                        Hornberger Sheehan Fuller Beiter
Counsel for Blake C. Hoskins                 Wittenberg & Garza Incorporated
                                             The Quarry Heights Blding
                                             7373 Broadway, Suite 300
                                             San Antonio, TX 78209
                                             Counsel for Brent C. Hoskins

Benjamin F. Youngblood III                   Jason A. Newman
bfy@prodigy.net                              Jason.newman@bakerbotts.com
Benjamin F. Youngblood III, P.L.L.C.         Baker Botts L.L.P.
8207 Callaghan Road, Suite 100               One Shell Plaza
San Antonio, TX 78230                        910 Louisiana Street
Counsel for Jane W. Hoskins                  Houston, TX 77002-4995
                                             Counsel for Texoz E&P I, Inc.

Bruce D. Oakley                              Conner R. Jackson
bruce.oakley@hoganlovells.com                cjackson@hfdlaw.com
Robert L. Pillow                             R. Clay Hoblit
Robert.pillow@hoganlovells.com               choblit@hfdlaw.com
Hogan Lovells US LLP                         Hoblit Ferguson Darling, LLP
700 Louisiana St., Suite 4300                2000 Frost Bank Plaza
Houston, TX 77002                            802 North Carancahua
Counsel for Armadillo E&P, Inc.,             Corpus Christi, TX 78401
Sea Eagle Ford, LLC, and                     Counsel for Aurora Resources
Sundance Energy, Inc.                        Corporation



                                       /s/DAN POZZA




                                         5